


Exhibit 10.20
Summary of the Registrant's Compensatory Arrangements with Executive Officers




Name and Title
 
Base Salary for 2012 - Effective April 1, 2014
F. Thomson Leighton
Chief Executive Officer
 
$1
James Benson
Chief Financial Officer
 
$425,000
Robert Blumofe
Executive Vice President - Platform
 
$400,000
Melanie Haratunian
Executive Vice President and General Counsel
 
$415,000
Robert Hughes
President - Worldwide Operations
 
$515,000
Rick McConnell
President - Products and Development
 
$515,000





